IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00249-CV

MILTON L GARDNER,
                                                            Appellant
v.

KIMBERLY REINDOLLAR,
                                                            Appellee



                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. 30,200-A


                                       ORDER


      A protective order was issued against Milton L. Gardner for the protection of

Kimberly Reindollar. This proceeding is an appeal of that order and is a civil case.

      Gardner is currently in the Limestone County Jail and in his brief and other

documents filed with this Court has complained about the lack of access to legal

research material and the record of the trial court proceeding for this civil proceeding.

However, based upon a supplemental clerk’s record filed on October 8, 2013, which
contains a copy of the trial court’s order giving Gardner access to exhibits from the

reporter’s record and mentioning access to a computer for legal research, it appears that

Gardner’s need for access to the record and legal research materials has been

addressed.1

        Prior to the trial court’s order, Gardner filed a brief on October 4, 2013. We note

initially that the brief is difficult to read in that it is handwritten, single spaced, and

with no indentions at the beginning of each new paragraph. It does not contain a proof

of service as required by the Rules of Appellate Procedure. A copy of all documents

presented to the Court must be served on all parties to the proceeding and the

document must contain proper proof of service. TEX. R. APP. P. 9.5. Further, although

the brief contains citations to the reporter’s record, it does not contain citations to any

legal authority to support Gardner’s arguments on appeal. See TEX. R. APP. P. 38.1(i).

Subsequently, Gardner filed another brief. He has now filed a request to strike the brief

filed on October 4, 2013. Gardner’s brief filed on October 4, 2013 is stricken.

        In conjunction with his request to strike the brief filed on October 4, 2013,

Gardner requests 20 additional days from October 8, 2013 to file a new brief, and prior


1 We encourage the trial court and county to continue to work with Gardner on access to legal research
material and the record as necessary to facilitate his pro se representation in this appeal. Based on the
referenced trial court’s order, it appears Gardner’s motion for access to legal materials, dated September
17, 2013 (filed on September 18, 2013), has been addressed. Accordingly, the motion is dismissed as
moot. Further, the trial court’s order appears to address the issues mentioned in Gardner’s letter to the
Court dated September 25, 2013 (received on September 27, 2013). To the extent that Gardner also
requested a copy of this Court’s local rules by correspondence dated September 25, 2013 (received on
September 27, 2013), the Clerk of this Court will send Gardner a copy of our local rules.


Gardner v. Reindollar                                                                              Page 2
to the ruling on that motion, tendered an amended brief which was filed on October 17,

2013.   Gardner’s motion for additional time is moot since his amended brief was

received and filed and is thus before the Court. Accordingly, Gardner’s motion for

additional time is dismissed.

        Kimberly Reindollar’s brief is due 30 days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order issued and filed October 31, 2013




Gardner v. Reindollar                                                             Page 3